DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continuation
This application is a continuation of 15/006,331, now patent number 10,346,912.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,346,912.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application were presented as original claims of the patent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of matching trading positions without significantly more. 
Claim 1 recite(s) computer systems, order entry system, matching system, and graphical user interface.  The computer systems, order entry system, matching system, and graphical user interface can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. 10).  
Claim 1 falls into the category of fundamental economic practice.  The claim is directed to a judicial exception to an abstract idea.
Independent claim 9 recites a method.  Independent claim 9 mimics independent claim 1 and is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea of matching trading positions.  The dependent claims are directed to aggregating data for executing a trade.
Claim 1 does not recited additional steps.  Claim 1 recite(s) computer systems, order entry system, matching system, and graphical user interface.  The computer systems, order entry system, matching system, and graphical user interface can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  (See Spec. 10).  The claim does not integrate the judicial exception into a practical application.  
Claims 1-14 are ineligible.

	
	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-14 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Waelbrook (2004/0034591).

Waelbrook discloses:

As per claim 1, a system for matching one or more first trading positions of a first dealer with one or more second trading positions of a second dealer, the system in communication with one or more first dealer computer systems and one or more second dealer computer systems having software operable thereon that enables communication with the system, the system comprising: an order entry system including one or more computer systems operative to accept the one or more first trading positions and the one or more second trading positions; a matching system including one or more back-end computer systems operative to match one of the first trading positions with one of the second trading positions based on a predetermined criteria;a graphical user interface that permits the first dealer and second dealer to submit and monitor the one or more first trading positions and the one or more second trading positions; wherein the system is configured with programming to: accept the one or more first trading positions and the one or more second trading positions; determine whether any first trading position is a match to any second trading position; and execute a trade when a match is formed. (para.6 and 10—discusses matching engine for trading positions; para.104—discusses monitoring the trading positions; para.393-400—discusses executing trades when matches are formed)

As per claim 2, wherein: the matching system is further operative to determine whether any first trading position is opposed to any second trading position; andthe system is further configured with programming to form matches when one of the first trading positions is opposed to one of the second trading positions. (para.393-400—matches trading positions)

As per claim 3, wherein: the system further comprises a prioritizing module operative to assign a rank to the first dealer and second dealer; and the system is further configured with programming to form matches based on the ranks of the first dealer and the second dealer. (para.10 and 95—ranking of targets and prioritizing matches)

As per claim 4, wherein: the system further comprises a prioritizing module operative to assign a percentile to the first dealer and second dealer; and the system is further configured with programming to form matches based on the percentiles of the first dealer and the second dealer. (para.10 and 95—ranking of targets and prioritizing matches)

As per claim 5, wherein: the first trading positions each include a unique identifying code for a financial instrument and a quantity of such financial instrument to be traded; and the second trading positions each include a unique identifying code for a financial instrument and a quantity of such financial instrument to be traded. (para.62 and 123—orders with trade symbols identify instruments)

As per claim 6, a fills system including one or more computer systems operative to indicate whether any of the first orders or second orders have been filled. (para.9 and 13—order fills)

As per claim 7, an orders and fills system including one or more computer systems operative to display data concerning the one or more first trading positions and the one or more second trading positions. (para.9 and 13—order fills)

As per claim 8, wherein the graphical user interface includes a timer capable of tracking the amount of time remaining for the first dealer and second dealer to submit trading positions. 

As per claim 9, a method for matching one or more first trading positions of a first dealer with one or more second trading positions of a second dealer on a system in communication with one or more first dealer computer systems and one or more second dealer computer systems having software operable thereon that enables communication with the system, the method comprising: accepting the one or more first trading positions from the first dealer; accepting the one or more second trading positions from the second dealer; forming matches between one of the first trading positions and one of the second trading positions based on a predetermined matching criteria when any first trading position is opposed to any second trading position; andforwarding trades for execution based on the matches. (para.6 and 10—discusses matching engine for trading positions; para.104—discusses monitoring the trading positions; para.393-400—discusses executing trades when matches are formed)

As per claim 10, wherein the matches facilitate elimination of odd lots for at least one of the first dealer and second dealer. (para.393 and 400)

As per claim 11, assigning dealer priorities to the first dealer and the second dealer based on a predetermined dealer criteria; and wherein the predetermined matching criteria is based on the dealer priorities. (para.10 and 95—dealer priorities)

As per claim 12, wherein the predetermined dealer criteria includes at least one of: a dealer percentile; a dealer rank; a dealer volume; and a dealer time entry. (para.10 and 95—dealer criteria and priorities)

As per claim 13, assigning position priorities to the first trading positions and the second trading positions based on a predetermined positions criteria; andwherein the predetermined matching criteria is based on the position priorities. (para.10 and 95—dealer priorities)

As per claim 14, receiving trade limits from one of the first dealer and the second dealer; determining whether any matches violate the trade limits; and cancelling the trade if any match violates a trade limit. (para.85 and 87—orders may be canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LALITA M HAMILTON/
Primary Examiner, Art Unit 3691